BUFFINGTON, District Judge.
This is an appeal by the New York & Wilmington Steamship Company from a decree entered against it by the district court of the Eastern district of Pennsylvania in a libel filed by John McLaughlin for personal injuries. The proofs show that on March 27, 1893, libelant, while performing Ms duties as a fireman on the Benefactor, one of appellant’s vessels, in raising ashes, by means of a patent steam hoist, from the fire room to the deck, had the middle finger of his right hand cut off ax the first joint. He alleged the machinery and appliances were not proper for the purpose; were, to the knowledge of the officers, out of order; and that his wound was improperly treated on the vessel. The last issue was found for the ship, the other for the libelant, a. decree entered in his favor, and from it the present appeal is taken. After full examination of the proofs, we are of opinion there was no error in the result reached by the court below.
The testimony of Mr. Belden, the inventor of the apparatus, and of other witnesses called by the respondent, shows the hoist was simple in design and construction, and capable of such an adjustment as allowed it to be safely worked by unskilled men. A description of it is as follows: Near the ventilating shaft, through which the ash bucket was to be hoisted, a piston was placed in a tube having a length equal to the hoist, or made equivalent thereto by means of pulleys. Secured to the piston was a wire rope passing through the stuffing box and over a pulley, whence, by a rope running down the shaft, connection was made with the ash bucket. A valve controlled by a lever near a door opening from the ventilator to the deck admitted steam to the top of the piston. By this means the piston was driven to the bottom of the valve, and the bucket raised to clear the ventilator door. Mr. Belden describes it as being operated by a single person and says:
“A man standing there, looking down in the tubes could see' the bucket jSv« feet down, before It reached the hole. He stands with his hand on the lever, and, as the bucket comes up, the intention is to shut oil the steam, and take the bucket out. The lever is placed very conveniently to him.”
He says that, after the steam is shut off by the lever, it is impossible for the bucket to rise any higher; or, to use his words, “it is nothing in the world but a lever with a weight on one side and a weight on the other.” He says the apparatus is ad usted so that the bucket clears the bottom of the door by two or Lhree inches, and *800that the arrangement of this vessel was such that, if all the steam was turned on until the piston was all the way down, it would hold the bucket at rest at that point. The captain of the vessel, O’Neil, speaks thus of the working of the hoist:
“Q. When he turns the steam on, what happens? A. The bucket comes up. When it gets to a certain height, it stops itself. You could not pull the bucket out then, or haul it out, because the steam is still on the piston, and the piston is down at the bottom of the cylinder. You have got to reverse the lever, and then you shut the steam valve and open the exhaust. That relieves the pressure ofE the piston, and you can haul the bucket out.”
The testimony of Wood, the assistant engineer, is:
“Q. Why is it that this bucket cannot rise higher than you have described? [Two inches from the lower edge of the ventilator door.] A. Because the piston goes down in the bottom of the cylinder, and you can’t get it any further. Q. You mean, when the ash bucket is that high, the piston is down at the bottom of the cylinder? A. Yes. sir; down to the bottom of thr cylinder.”
From this testimony, it is quite clear how the hoist should work when properly adjusted, and that it could be so adjusted that, even when run by an unskilled man, it was impossible to force it as high as the upper edge of the ventilator door. But, unfortunately for the appellant, the overwhelming testimony of the libelant and his witnesses shows the bucket did strike the upper edge of the door, and the explicit admission of the answer concedes that it was at that place libelant’s finger was cut off. The second paragraph of the libel says the injury was caused by libelant’s finger “being-caught between the edge of the iron bucket containing the ashes, and the top of the ventilator door, through which the bucket was taken to be emptied;” and the answer says, “the averment in the second paragraph of the libel as to the manner in which libelant was injured is true.” The appellant afterwards took the position that it was a physical impossibility that such a thing should happen; but even if this issue were still open, in view of the express allegation in the libel, and the equally explicit admission of its truth in the answer, we are of opinion the proofs show that this was the manner and the cause of libelant’s injury. The testimony of Welsh and libelant, who were the only persons present, is positive that Me Laughlin’s finger was caught between the bucket and the upper edge of the door, and the testimony of the numerous persons who had worked the hoist is quite convincing that the bucket did run up as high at other times. In view of these facts, and of the fact that the appliance could have been so adjusted as to have avoided any such danger, we think no injustice is done in visiting the appellants with the damage which resulted from their failure to so adjust the' hoist as to avoid this danger. The decree will .therefore be affirmed.